DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received 02/08/2021.                      .
2.	Claims 1 – 30 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the filing receipt and application data sheet.
Domestic benefit has been claim with regards to U.S. App. No. 16/460,469 filed July 2, 2019, which is a continuation of U.S. App. No. 15/598,156 filed May 17, 2017, now U.S. Pat. No. 10,362,54.
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 02/08/2021 has been reviewed by the examiner an is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
1. 	 The information disclosure statement filed on 09/29/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 02/08/2021 are acceptable for examination purposes.
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A.	Claims 1 – 30  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 30  of U.S. Patent No. 10, 362, 547 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, please see the table below for analysis.

US 10, 362, 547
17/170,681
1. An apparatus for providing signaling for transfer of custody of sensor nodes in a wireless sensor network (WSN), comprising: 
communications circuitry to interact with a cloud server to receive an instruction regarding a transfer of custody for at least one sensor node within the WSN, wherein the at least one sensor node is assigned to the apparatus for tracking and wherein the instruction identifies a second apparatus within the WSN to assume custody of the at least one sensor node; 


and control circuitry coupled to the communications circuitry to, in response to the instruction, signal the second apparatus and the at least one sensor node regarding the transfer of custody; 

wherein the communications circuitry is further to scan through all channels of the WSN for a ping from an orphan sensor node, and, in response to receipt of the ping, transmit a notification to the cloud server, wherein the instruction, the signal, the ping and the notification are sent over a wireless protocol of the WSN.
1. An apparatus for providing transfer of custody signaling in a wireless sensor network, comprising: 

communications circuitry to interact with a cloud server to receive an instruction regarding a transfer of custody for at least one sensor node within a wireless sensor network (WSN), wherein the at least one sensor node is assigned to the apparatus for tracking and wherein the instruction identifies a second apparatus within the WSN to assume custody of the at least one sensor;

 and a control unit coupled to the communications circuitry to signal the second apparatus and the at least one sensor node regarding the transfer of custody, wherein the signaling is over a wireless protocol of the WSN.
2. The apparatus of claim 1, wherein the transfer of custody signaling utilizes periodic beacons that are sent from apparatuses in the WSN for time synchronization.
2. The apparatus of claim 1, wherein the signaling utilizes periodic beacons that are sent from apparatuses in the WSN for time synchronization.


3. The apparatus of claim 1, wherein the apparatuses in the WSN are each assigned one or more sensor nodes to track.
3. The apparatus of claim 1, wherein the apparatuses in the WSN are each assigned one or more sensor nodes to track.
4. The apparatus of claim 1, wherein the at least one sensor node is attached to, or packed with, packages or pallets of merchandise in transit.
4. The apparatus of claim 1, wherein the sensor nodes are attached to, or packed with, packages or pallets of merchandise in transit.

5. The apparatus of claim 1, wherein the transfer of custody signaling includes notifying the second apparatus to assume responsibility of tracking the at least one sensor node.
5. The apparatus of claim 1, wherein the transfer of custody signaling includes notifying the second apparatus to assume responsibility of tracking the at least one sensor node.

6. The apparatus of claim 1, wherein the cloud server is an asset tracking system server.
6. The apparatus of claim 1, wherein the cloud server is an asset tracking system server.

7. The apparatus of claim 1, wherein the transfer of custody signaling includes notifying the at least one sensor node of a network identification (ID) of the second apparatus and a channel ID on which to receive beacons from the second apparatus, the channel ID being different than the channel ID used by the apparatus.
7. The apparatus of claim 1, wherein the transfer of custody signaling includes notifying the at least one sensor of a network identification (ID) of the second apparatus and a channel ID on which to receive beacons from the second apparatus, the channel ID being different than the channel ID used by the apparatus.


8. The apparatus of claim 1, wherein the wireless protocol is based on IEEE 802.15.4.
8. The apparatus of claim 1, wherein the wireless protocol is based on IEEE 802.15.4.  

9. The apparatus of claim 1, wherein the communications circuitry is to communicate in multiple radio frequency (RF) protocols, modalities and bands.
9. The apparatus of claim 1, wherein the communications circuitry is to communicate in multiple RF protocols, modalities and bands.  

10. The apparatus of claim 9, wherein the multiple RF protocols include WiFi, cellular and near-field communication (NFC).
10. The apparatus of claim 9, wherein the multiple RF protocols include WiFi, cellular and near-field communication (NFC).  

11. The apparatus of claim 1, wherein the communications circuitry is to further receive an acknowledgement from the at least one sensor node.
11. The apparatus of claim 1, wherein the communications circuitry is to further receive an acknowledgement from the at least one sensor node.  

12. The apparatus of claim 11, wherein in response to the communications circuitry not receiving the acknowledgement as to a sensor node, the control circuitry is to signal the cloud server that the sensor node is not operational.
12. The apparatus of claim 11, wherein if the communications circuitry does not receive the acknowledgement as to a sensor node, the control unit is to signal the cloud server that that sensor node is not operational.

13. The apparatus of claim 1, wherein the transfer of custody signaling utilizes periodic beacons that are sent from apparatuses in the WSN for time synchronization.
 27. The one or more non-transitory computer-readable storage media (CRM) of claim 26, wherein the signaling utilizes periodic beacons that are sent from computing devices in the WSN for time synchronization.

14. An apparatus for providing signaling for transfer of custody of sensor nodes in a wireless sensor network (WSN), comprising: 

communications circuitry to interact with one of a second apparatus within the WSN or a cloud server to receive an instruction regarding a transfer of custody for at least one sensor node within the WSN, the instruction providing that the custody of the at least one sensor node is to be transferred from the second apparatus to the apparatus; 


and control circuitry coupled to the communications circuitry to, upon receipt of the instruction, and in response to it, signal the at least one sensor node to allow the at least one sensor node to join a local network of the apparatus; 


wherein the communications circuitry is further to scan through all channels of the WSN for a ping from an orphan sensor node, and, in response to receipt of the ping, transmit a notification to the cloud server, wherein the instruction, the signal, the ping and the notification are sent over a wireless protocol of the WSN.
13. An apparatus for providing transfer of custody signaling in a wireless sensor network, comprising: 


communications circuitry to interact with one of a second apparatus within the WSN or a cloud server to receive an instruction regarding a transfer of custody for at least one sensor node within a wireless sensor network (WSN), the instruction providing that the custody of the at least one sensor node is to be transferred from the second apparatus to the apparatus; 



and a control unit coupled to the communications circuitry to, upon receipt of the instruction, signal the at least one sensor node to allow the at least one sensor node to join the apparatus' network; wherein the signal is over a wireless protocol of the WSN.  






15. The apparatus of claim 14, wherein the signal to the at least one sensor node is an association beacon.
14. The apparatus of claim 13, wherein the signal to the at least one sensor is an association beacon.  

16. The apparatus of claim 14, wherein the cloud server is an asset tracking system server.
15. The apparatus of claim 13, wherein the cloud server is an asset tracking system -27-Attorney Docket No. 127075-261327 (P117933-C2) server.  

17. The apparatus of claim 14, wherein apparatuses in the WSN are each assigned one or more sensor nodes to track.
16. The apparatus of claim 13, wherein apparatuses in the WSN are each assigned one or more sensor nodes to track.  

18. The apparatus of claim 14, wherein the at least one sensor nodes is attached to, or packed with, at least one package or pallet of merchandise in transit.
17. The apparatus of claim 13, wherein the sensor nodes are attached to, or packed with, packages or pallets of merchandise in transit.  

19. The apparatus of claim 14, wherein the apparatus is to further perform network discovery following completion of the transfer of custody.
18. The apparatus of claim 13, wherein the apparatus is to further perform network discovery following completion of the transfer of custody.  

20. The apparatus of claim 19, wherein completion of the transfer of custody includes receiving a response from the at least one sensor nodes that were identified in the instruction.
19. The apparatus of claim 18, wherein completion of transfer of custody includes receiving a response from the at least one sensor nodes that were identified in the instruction.  

21. The apparatus of claim 19, wherein network discovery includes: sending a signal to each sensor node assigned to the custody of the apparatus; noting which sensor nodes responded; notifying the cloud server of any missing sensor nodes; and moving to managed mode for all sensor nodes that did respond.
20. The apparatus of claim 18, wherein network discovery includes: sending a signal to each sensor node assigned to the custody of the apparatus; noting which sensor nodes responded; notifying the cloud server of any missing sensor nodes; and moving to managed mode for all sensor nodes that did respond.

22. A method to be performed by a computer device providing signaling for transfer of custody of sensor nodes in a wireless sensor network (WSN), comprising: 
obtaining or receiving, by the computer device, from a cloud server, an instruction regarding a transfer of custody for at least one sensor node within the WSN, wherein the at least one sensor node is assigned to the computer device for tracking, and 

wherein the instruction identifies a second computer device within the WSN to assume custody of the at least one sensor node;

 and interacting, by the computer device, in response to the instruction, with the second computer device and the at least one sensor node to provide signaling for transfer of custody of the at least one sensor node;

 scanning through all channels of the WSN for a ping from an orphan sensor node; and, in response to receiving the ping, transmitting a notification to the cloud server, wherein the instruction, the signal, the ping and the notification are sent over a wireless protocol of the WSN.
21. A method to be performed by a computer device providing transfer of custody signaling in a wireless sensor network (WSN), comprising: 

obtaining or receiving, by the computer device, from a cloud server, an instruction regarding a transfer of custody for at least one sensor node within a wireless sensor network (WSN), wherein the at least one sensor node is assigned to the computer device for tracking, and 
wherein the instruction identifies a second computer device within the WSN to assume custody of the at least one sensor node; 

and interacting, by the computer device, with the second computer device and the at least one sensor node to provide transfer of custody signaling, wherein the signaling is over a wireless protocol of the WSN.
23. The method of claim 22, wherein the transfer of custody signaling utilizes periodic beacons that are sent from apparatuses in the WSN for time synchronization, and wherein the at least one sensor node is attached to, or packed with, at least one package or pallet of merchandise in transit.
22. The method of claim 21, wherein the signaling utilizes periodic beacons that are sent from computer devices within the WSN for time synchronization, and wherein the sensor nodes are attached to, or packed with, packages or pallets of merchandise in transit.
24. The method of claim 22, wherein the cloud server is an asset tracking system server, and the transfer of custody signaling includes notifying the second computer device to assume responsibility of tracking the at least one sensor node.
23. The method of claim 21, wherein the cloud server is an asset tracking system server, and the transfer of custody signaling includes notifying the second computer device to assume responsibility of tracking the at least one sensor node.

25. The method of claim 22, further comprising notifying the at least one sensor node of a network identification (ID) of the second computer device and a channel ID on which to receive beacons from the second computer device, the channel ID being different than the channel ID used by the computer device.
24. The method of claim 21, wherein the transfer of custody signaling includes notifying the at least one sensor of a network identification (ID) of the second computer device and a channel ID on which to receive beacons from the second computer device, the channel ID being different than the channel ID used by the apparatus.  
 

26. The method of claim 22, further comprising receiving an acknowledgement from the at least one sensor node, and in response to not receiving the acknowledgement, signaling the cloud server that the sensor node is not operational.
25. The method of claim 21, wherein the computer device is to further receive an acknowledgement from the at least one sensor node, and wherein if the computer device does not receive the acknowledgement as to a sensor node, it signals the cloud server that that sensor node is not operational.  

27. One or more non-transitory computer-readable storage media (CRM) comprising 

a plurality of instructions that in response to being executed cause a computing device to: interact with a cloud server to receive an instruction regarding a transfer of custody for at least one sensor node within a wireless sensor network (WSN), wherein the at least one sensor node is assigned to the computing device for tracking and wherein the instruction identifies a second computing device within the WSN to assume custody of the at least one sensor node; and

 in response to the instruction, signal the second computing device and the at least one sensor node regarding the transfer of custody; scan through all channels of the WSN for a ping from an orphan sensor node; 

and, in response to receipt of the ping, transmit a notification to the cloud server, wherein the instruction, the signal, the ping and the notification are sent over a wireless protocol of the WSN.
26. One or more non-transitory computer-readable storage media (CRM) comprising 

a plurality of instructions that in response to being executed cause a computing device to: interact with a cloud server to receive an instruction regarding a transfer of custody for at least one sensor node within a wireless sensor network (WSN), wherein the at least one sensor node is assigned to the computing device for tracking and wherein the instruction identifies a second computing device within the WSN to assume custody of the at least one sensor; 

and signal the second apparatus and the at least one sensor node regarding the transfer of custody, wherein the signaling is over a wireless protocol of the WSN.  

28. The one or more non-transitory computer-readable storage media of claim 27, wherein the computing devices in the WSN are each assigned one or more sensor nodes to track, and wherein the at least one sensor node is attached to, or packed with, at least one package or pallets of merchandise in transit.
 28. The one or more non-transitory computer-readable storage media of claim 26, wherein the computing devices in the WSN are each assigned one or more sensor nodes to track, and wherein the sensor nodes are attached to, or packed with, packages or pallets of merchandise in transit.

29. The one or more non-transitory computer-readable storage media of claim 27, wherein the transfer of custody signaling includes: notifying the second computing device to assume responsibility of tracking the at least one sensor node; and notifying the at least one sensor node of a network identification (ID) of the second computing device and a channel ID on which to receive beacons from the second computing device, the channel ID being different than the channel ID used by the computing device.
29. The one or more non-transitory computer-readable storage media of claim 26, wherein the transfer of custody signaling includes: notifying the second computing device to assume responsibility of tracking the at least one sensor node; and notifying the at least one sensor of a network identification (ID) of the second computing device and a channel ID on which to receive beacons from the second computing device, the channel ID being different than the channel ID used by the computing device.  

30. The one or more non-transitory computer-readable storage media of claim 27, wherein the instructions, when executed, further cause the computing device to: receive an acknowledgement from the at least one sensor node, and, in response to not receiving the acknowledgement as to a sensor node, signal the cloud server that the sensor node is not operational.
30. The one or more non-transitory computer-readable storage media of claim 26, wherein the computing device is to further receive an acknowledgement from the at least one sensor node, and wherein if the computing device does not receive the acknowledgement as to a sensor node, it signals the cloud server that that sensor node is not operational.



A.	Claims 1 – 7, 11, 13 – 17,21 - 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1 – 4, 7 - 13 and 15  of U.S. Patent No. 10, 917, 865. Although the claims at issue are not identical, they are not patentably distinct from each other, please see the table below for analysis.

US 10, 917, 865
17/170,681
7. A method to be performed by a computer device providing signaling for transfer of custody of sensor nodes in a wireless sensor network (WSN), comprising: 

interacting, by the computer device, with one of a second computer device or a cloud server to receive a transfer instruction regarding a transfer of custody for at least one sensor node, the transfer instruction providing that the custody of the at least one sensor node is to be transferred from the second computer device to the computer device, 


and the computer device is to communicate with the at least one sensor node over a first channel that is different from a second channel over which the second computer device communicates with the at least one sensor node; 

and upon receipt of the transfer instruction, and in response to it, signaling, by the computer device, the at least one sensor node via a periodic time synchronization beacon of a plurality of periodic time synchronization beacons to allow the at least one sensor node to join a local network of the computer device, wherein the one periodic time synchronization beacon allows the at least one sensor node to join a local network of the computer device, and the periodic time synchronization beacon includes information for the at least one sensor node to join the local network of the computer device, and an indication of at least one time slot designation for the at least one sensor node to respond to the computer device in at least one other periodic time synchronization beacon.
1. An apparatus for providing transfer of custody signaling in a wireless sensor network, comprising: 



communications circuitry to interact with a cloud server to receive an instruction regarding a transfer of custody for at least one sensor node within a wireless sensor network (WSN), wherein the at least one sensor node is assigned to the apparatus for tracking and wherein the instruction identifies a second apparatus within the WSN to assume custody of the at least one sensor;

 






and a control unit coupled to the communications circuitry to signal the second apparatus and the at least one sensor node regarding the transfer of custody, wherein the signaling is over a wireless protocol of the WSN.
7. …. and upon receipt of the transfer instruction, and in response to it, signaling, by the computer device, the at least one sensor node via a periodic time synchronization beacon of a plurality of periodic time synchronization beacons to allow the at least one sensor node to join a local network of the computer device, wherein the one periodic time synchronization beacon allows the at least one sensor node to join a local network of the computer device, and the periodic time synchronization beacon includes information for the at least one sensor node to join the local network of the computer device…
2. The apparatus of claim 1, wherein the signaling utilizes periodic beacons that are sent from apparatuses in the WSN for time synchronization.

27. The one or more non-transitory computer-readable storage media (CRM) of claim 26, wherein the signaling utilizes periodic beacons that are sent from computing devices in the WSN for time synchronization.

3. The NTCRM of claim 1, wherein the first and second apparatuses are part of a wireless sensor network (WSN) and are each assigned one or more sensor nodes to track.
3. The apparatus of claim 1, wherein the apparatuses in the WSN are each assigned one or more sensor nodes to track.
4. The NTCRM of claim 1, wherein the at least one sensor node is attached to, or packed with, at least one package or pallet of merchandise in transit.
4. The apparatus of claim 1, wherein the sensor nodes are attached to, or packed with, packages or pallets of merchandise in transit.

8. The method of claim 7, wherein the cloud server is an asset tracking system server, and the transfer of custody signaling includes notifying the second computer device to assume responsibility of tracking the at least one sensor node.
5. The apparatus of claim 1, wherein the transfer of custody signaling includes notifying the second apparatus to assume responsibility of tracking the at least one sensor node.

2. The NTCRM of claim 1, wherein the cloud server is an asset tracking system server.
6. The apparatus of claim 1, wherein the cloud server is an asset tracking system server.

9. The method of claim 7, further comprising notifying, by the computer device, the at least one sensor node of a network identification (ID) of the second computer device and a channel ID on which to receive beacons from the second computer device, the channel ID being different than the channel ID used by the computer device.
7. The apparatus of claim 1, wherein the transfer of custody signaling includes notifying the at least one sensor of a network identification (ID) of the second apparatus and a channel ID on which to receive beacons from the second apparatus, the channel ID being different than the channel ID used by the apparatus.



8. The apparatus of claim 1, wherein the wireless protocol is based on IEEE 802.15.4.  


9. The apparatus of claim 1, wherein the communications circuitry is to communicate in multiple RF protocols, modalities and bands.  


10. The apparatus of claim 9, wherein the multiple RF protocols include WiFi, cellular and near-field communication (NFC).  

12. The method of claim 11, further comprising sending, by the sensor node, an acknowledgement, to the second gateway.
11. The apparatus of claim 1, wherein the communications circuitry is to further receive an acknowledgement from the at least one sensor node.  


12. The apparatus of claim 11, wherein if the communications circuitry does not receive the acknowledgement as to a sensor node, the control unit is to signal the cloud server that that sensor node is not operational.

7. A method to be performed by a computer device providing signaling for transfer of custody of sensor nodes in a wireless sensor network (WSN), comprising: 

interacting, by the computer device, with one of a second computer device or a cloud server to receive a transfer instruction regarding a transfer of custody for at least one sensor node, the transfer instruction providing that the custody of the at least one sensor node is to be transferred from the second computer device to the computer device, 


and the computer device is to communicate with the at least one sensor 
node over a first channel that is different from a second channel over which the second computer device communicates with the at least one sensor node; 

and upon receipt of the transfer instruction, and in response to it, signaling, by the computer device, the at least one sensor node via a periodic time synchronization beacon of a plurality of periodic time synchronization beacons to allow the at least one sensor node to join a local network of the computer device, wherein the one periodic time synchronization beacon allows the at least one sensor node to join a local network of the computer device, and the periodic time synchronization beacon includes information for the at least one sensor node to join the local network of the computer device, and an indication of at least one time slot designation for the at least one sensor node to respond to the computer device in at least one other periodic time synchronization beacon.



13. An apparatus for providing transfer of custody signaling in a wireless sensor network, comprising: 



communications circuitry to interact with one of a second apparatus within the WSN or a cloud server to receive an instruction regarding a transfer of custody for at least one sensor node within a wireless sensor network (WSN), the instruction providing that the custody of the at least one sensor node is to be transferred from the second apparatus to the apparatus; 
















and a control unit coupled to the communications circuitry to, upon receipt of the instruction, signal the at least one sensor node to allow the at least one sensor node to join the apparatus' network; wherein the signal is over a wireless protocol of the WSN.  






7. …. and upon receipt of the transfer instruction, and in response to it, signaling, by the computer device, the at least one sensor node via a periodic time synchronization beacon of a plurality of periodic time synchronization beacons to allow the at least one sensor node to join a local network of the computer device, wherein the one periodic time synchronization beacon allows the at least one sensor node to join a local network of the computer device, and the periodic time synchronization beacon includes information for the at least one sensor node to join the local network of the computer device…
14. The apparatus of claim 13, wherein the signal to the at least one sensor is an association beacon.  

2. The NTCRM of claim 1, wherein the cloud server is an asset tracking system server.
15. The apparatus of claim 13, wherein the cloud server is an asset tracking system -27-Attorney Docket No. 127075-261327 (P117933-C2) server.  

3. The NTCRM of claim 1, wherein the first and second apparatuses are part of a wireless sensor network (WSN) and are each assigned one or more sensor nodes to track.
16. The apparatus of claim 13, wherein apparatuses in the WSN are each assigned one or more sensor nodes to track.  

4. The NTCRM of claim 1, wherein the at least one sensor node is attached to, or packed with, at least one package or pallet of merchandise in transit.
17. The apparatus of claim 13, wherein the sensor nodes are attached to, or packed with, packages or pallets of merchandise in transit.  


18. The apparatus of claim 13, wherein the apparatus is to further perform network discovery following completion of the transfer of custody.  


19. The apparatus of claim 18, wherein completion of transfer of custody includes receiving a response from the at least one sensor nodes that were identified in the instruction.  


20. The apparatus of claim 18, wherein network discovery includes: sending a signal to each sensor node assigned to the custody of the apparatus; noting which sensor nodes responded; notifying the cloud server of any missing sensor nodes; and moving to managed mode for all sensor nodes that did respond.

11. A method comprising: 




associating, by a sensor node, with a first gateway, and joining a first local wireless network of the first gateway to be monitored or managed by the first gateway; communicating wirelessly, by the sensor node, with the first gateway, over a first channel to allow the first gateway to monitor or manage the sensor node; receiving, by the sensor node, an association beacon from a second gateway to associate with the second gateway to transfer monitoring or management of the sensor node from the first gateway to the second gateway, the association beacon being a time synchronization beacon of a plurality of periodic time synchronization beacons transmitted by the second gateway, and the association beacon includes: information for the sensor node to associate with the second gateway, and a time slot designation for the sensor node to respond to the second gateway in order; responding, by the sensor node, to the second gateway at the designated time slot; associating, by the sensor node, with the second gateway, and joining a second local wireless network of the second gateway to be monitored or managed by the second gateway; and communicating wirelessly, by the sensor node, with the second gateway, over a second channel different from the first channel, to allow the second gateway to monitor or manage the sensor node.
21. A method to be performed by a computer device providing transfer of custody signaling in a wireless sensor network (WSN), comprising: 

obtaining or receiving, by the computer device, from a cloud server, an instruction regarding a transfer of custody for at least one sensor node within a wireless sensor network (WSN), wherein the at least one sensor node is assigned to the computer device for tracking, and wherein the instruction identifies a second computer device within the WSN to assume custody of the at least one sensor node; and interacting, by the computer device, with the second computer device and the at least one sensor node to provide transfer of custody signaling, wherein the signaling is over a wireless protocol of the WSN.
11…the association beacon being a time synchronization beacon of a plurality of periodic time synchronization beacons transmitted by the second gateway, and the association beacon includes: information for the sensor node to associate with the second gateway, and a time slot designation for the sensor node to respond to the second gateway in order; responding, by the sensor node, to the second gateway at the designated time slot; associating, by the sensor node, with the second gateway, and joining a second local wireless network of the second gateway to be monitored or managed by the second gateway; and communicating wirelessly, by the sensor node, with the second gateway, over a second channel different from the first channel, to allow the second gateway to monitor or manage the sensor node.
22. The method of claim 21, wherein the signaling utilizes periodic beacons that are sent from computer devices within the WSN for time synchronization, and wherein the sensor nodes are attached to, or packed with, packages or pallets of merchandise in transit.
8. The method of claim 7, wherein the cloud server is an asset tracking system server, and the transfer of custody signaling includes notifying the second computer device to assume responsibility of tracking the at least one sensor node.
23. The method of claim 21, wherein the cloud server is an asset tracking system server, and the transfer of custody signaling includes notifying the second computer device to assume responsibility of tracking the at least one sensor node.

13. The method of claim 11, further comprising receiving, by the sensor node, a network identification (ID) of the second gateway and a channel ID on which to receive the plurality of periodic time synchronization beacons from the second gateway, the channel ID being different than a channel ID used by the first gateway.
24. The method of claim 21, wherein the transfer of custody signaling includes notifying the at least one sensor of a network identification (ID) of the second computer device and a channel ID on which to receive beacons from the second computer device, the channel ID being different than the channel ID used by the apparatus.  
 

10. The method of claim 7, further comprising receiving, by the computer device, an acknowledgement from the at least one sensor node, and in response to not receiving the acknowledgement, signaling the cloud server that the sensor node is not operational.
25. The method of claim 21, wherein the computer device is to further receive an acknowledgement from the at least one sensor node, and wherein if the computer device does not receive the acknowledgement as to a sensor node, it signals the cloud server that that sensor node is not operational.  

1. One or more non-transitory computer-readable storage media (NTCRM) comprising a plurality of instructions that in response to being executed by a processor of a first apparatus, cause the first apparatus to:

 interact with one of a second apparatus or a cloud server to receive a transfer instruction regarding a transfer of custody for at least one sensor node, the transfer instruction providing that the custody of the at least one sensor node is to be transferred from the second apparatus to the first apparatus, and the first apparatus is to communicate with the at least one sensor node over a first channel that is different from a second channel over which the second apparatus communicates with the at least one sensor node; and upon receipt of the transfer instruction, and in response to it, signal the at least one sensor node using a periodic time synchronization beacon to indicate the transfer of custody for at least one sensor node and to allow the at least one sensor node to join a local network of the first apparatus; wherein the periodic time synchronization beacon is to allow the at least one sensor node to join a local network of the first apparatus, includes information for the at least one sensor node to join the local network of the first apparatus, and at least one time slot designation for the at least one sensor node to respectively respond to the first apparatus in at least one other periodic time synchronization beacon.
26. One or more non-transitory computer-readable storage media (CRM) comprising: 




a plurality of instructions that in response to being executed cause a computing device to: interact with a cloud server to receive an instruction regarding a transfer of custody for at least one sensor node within a wireless sensor network (WSN), wherein the at least one sensor node is assigned to the computing device for tracking and wherein the instruction identifies a second computing device within the WSN to assume custody of the at least one sensor; 

and signal the second apparatus and the at least one sensor node regarding the transfer of custody, wherein the signaling is over a wireless protocol of the WSN.  

15. The method of claim 11, wherein the sensor node is attached to, or packed with, at least one package or pallet of merchandise in transit.
 28. The one or more non-transitory computer-readable storage media of claim 26, wherein the computing devices in the WSN are each assigned one or more sensor nodes to track, and wherein the sensor nodes are attached to, or packed with, packages or pallets of merchandise in transit.

9. The method of claim 7, further comprising notifying, by the computer device, the at least one sensor node of a network identification (ID) of the second computer device and a channel ID on which to receive beacons from the second computer device, the channel ID being different than the channel ID used by the computer device.
29. The one or more non-transitory computer-readable storage media of claim 26, wherein the transfer of custody signaling includes: notifying the second computing device to assume responsibility of tracking the at least one sensor node; and notifying the at least one sensor of a network identification (ID) of the second computing device and a channel ID on which to receive beacons from the second computing device, the channel ID being different than the channel ID used by the computing device.  

10. The method of claim 7, further comprising receiving, by the computer device, an acknowledgement from the at least one sensor node, and in response to not receiving the acknowledgement, signaling the cloud server that the sensor node is not operational.
30. The one or more non-transitory computer-readable storage media of claim 26, wherein the computing device is to further receive an acknowledgement from the at least one sensor node, and wherein if the computing device does not receive the acknowledgement as to a sensor node, it signals the cloud server that that sensor node is not operational.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 13 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 103581362 A, a translated copy of this document is included for the applicant consideration and is used in the rejection below) in view of Twitchell (US 2004/0082296 A1).
 	Regarding claim 13, Zhao discloses: An apparatus for providing transfer of custody signaling in a wireless sensor network (Abstract on the first page and ¶ 0002, that is sensor nodes from one gateway is transfer to another network that is govern by another gateway. This concept is applied to a wireless sensor network see ¶ 0028 and ¶ 0034), comprising:
 	 communications circuitry   (¶ 0086, the steps can implemented using one or more integrated circuit) , to interact with one of a second apparatus within the WSN (¶ 0053 -¶ 0054 and ¶ 0057 - ¶ 0059 and ¶ 0064, that is the first gateway will signal to the second gateway that is attached to a second network in order to migrate sensor nodes from the first gateway to the second gateway), the instruction providing that the custody of the at least one sensor node is to be transferred from the second apparatus to the apparatus (¶ 0053 -¶ 0055 and ¶ 0057 - ¶ 0059 and ¶ 0064, that is the first gateway will signal to the second gateway that is attached to a second network in order to migrate sensor nodes from the first gateway to the second gateway. Note:  apparatus can be reverse that is a first GW signaling a second GW or vice versa to accommodate the claim limitation in which it appears that a second apparatus is signaling the first apparatus); and
 a control unit coupled to the communications circuitry to (¶ 0086, the steps can implemented using one or more integrated circuit) , upon receipt of the instruction, signal the at least one sensor node to allow the at least one sensor node to join the apparatus' network (¶ 0057, ¶ 0064, and ¶ 0053 - ¶ 0054 , the sensor nodes are migrated to the second gateway which is associated with its own wireless sensor network and as clearly seen in the latter part of ¶ 0059 , ¶ 0060 , and ¶ 67 the first gateway is able to send messages to the sensor nodes  telling the sensor nodes of its new destination address which being the second gateway’s network); wherein the signal is over a wireless protocol of the WSN. (¶ 002 - ¶ 0003, the entre document deals with wireless sensor network hence it is implied that the protocol being used is with regards to a WSN protocol). 
Zhoa does not explicitly disclose a wireless protocol associated with the WSN such difference is seen in the reference of Twitchell as follows: MLG (180)  in figure 1 is refer to as a gateway see ¶ 0057 and  NIM (140) of figure 1 is also a gateway see ¶ 0052. Which is consistent with the primary reference , that is,  two gateways that governs a set of Tags attached to pallets. ¶ 0062 and ¶ 0064, ¶ 0057 states that the TAGS are migrated from one GW to another and uses the Bluetooth protocol  as seen in ¶ 0031.The last sentence of ¶ 0053 suggests that the gateway participate in the formation , control and maintenance of the class base network which is a set of Wireless tags group together see ¶ 0052 with regards to the wireless protocol associated with the WSN seen in ¶ 0031  [see also additional reference of Nayak et al. (US 2014/0029411 A1), ¶ 0033, which discloses a wireless protocol associated with the WSN]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao’s system in view of Twitchell. The motivation for making the above modification would have been to form an ad hoc networks and distributed databases with radio transceivers in an asset-tracking system based on asset class designations of the transceivers. [see ¶ 0002 of Twitchell].

NOTE: 
A. The reference of Nayak et al. (US 2014/0029411 A1) also discloses every aspect of claim 13, see ¶ 0033, ¶ 0041 - ¶ 0042.
B.  Also see Hany et al.  (Routing over Interconnected Heterogeneous wireless networks and Intermittent connections), 2008, see third page , right column last paragraph to fourth page , left column which covers the general concept of claim 13.



Regarding claim 14, Twitchell further discloses:  The apparatus of claim 13, wherein the signal to the at least one sensor is an association beacon.  [¶ 0082, the WRT is associated with a beacon procedure]

 	Regarding claim 15, Zhao in view of Twitchell further discloses:  The apparatus of claim 13, wherein the cloud server is an asset tracking system -27-Attorney Docket No. 127075-261327 (P117933-C2) server.   [Claim 15 inherits the limitation of claim 13, claim 13 requires the server to be optional hence the limitation regarding the server is not given patentable weight however the last sentence of ¶ 0048 disclose the above limtiation].

 	Regarding claim 16, Zhao in view of Twitchell further discloses: The apparatus of claim 13, wherein apparatuses in the WSN are each assigned one or more sensor nodes to track.  [Zhao: ¶ 0035 multiple sensor nodes are taking into consideration and are connected to two gateways in the sensor network, however in figure 1 of Twitchell multiple LPRF label 110 and RFT attached to gateway NIM and MLG are used for tracking and  pertains to the  given wireless sensor network]

 	Regarding claim 17, Twitchell further discloses:  The apparatus of claim 13, wherein the sensor nodes are attached to, or packed with, packages or pallets of merchandise in transit. [¶ 0037, tracking of Pallet]

2.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 103581362 A, a translated copy of this document is included for the applicant consideration and is used in the rejection below) in view of Twitchell (US 2004/0082296 A1) and Nayak et al. (US 2014/0029411 A1).
	Regarding claim 18, Zhao in view of Twitchell discloses:  The apparatus of claim 13 (see rejected claim 13), Zhao in view of Twitchell does not disclose: wherein the apparatus is to further perform network discovery following completion of the transfer of custody, in the same field of endeavor Nayak discloses the above missing feature see 
¶ 0042, the sensor will then use the backup gateway to pair with after the primary GW give the custody to the backup gateway. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao’s system in view of Twitchell and Nayak. The motivation for making the above modification would have been for seamless data transmission by the gateway [see ¶ 0008 of Nayak].

3.	Claim(s) 19 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 103581362 A, a translated copy of this document is included for the applicant consideration and is used in the rejection below) in view of Twitchell (US 2004/0082296 A1), Nayak et al. (US 2014/0029411 A1) and Bucsa et al. (US 2016/0133108 A1).
 	Regarding claim 19, Zhao in view of Twitchell and Nayak discloses:  The apparatus of claim 18 (see rejected claim 18), Zhao in view of Twitchell and Nayak does not disclose: wherein completion of transfer of custody includes receiving a response from the at least one sensor nodes that were identified in the instruction, in the same field of endeavor Bucsa discloses the above missing feature see  ¶ 0000236 - ¶ 00237, ACK from the sensor  is sent to the gateway . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao’s system in view of Twitchell, Nayak and Bucsa. The motivation for making the above modification would have been to confirm that the sensor is operational [¶ 0037 of Bucsa].

 	Claim 20, Bucsa further discloses:  The apparatus of claim 18, wherein network discovery includes: 
sending a signal to each sensor node assigned to the custody of the apparatus; (¶ 0236 - ¶ 0238, multiple messages are sent from a single gateway to a plurality of sensors)
noting which sensor nodes responded; (¶ 0236 - ¶ 0238, either the sensor respond or do not respond)
notifying the cloud server of any missing sensor nodes; and (¶ 0236 - ¶ 0237, the cloud server is notify in view of the two steps above)
 	Nayak discloses:  moving to managed mode for all sensor nodes that did respond.(¶ 0047, lines 20- 30, in receiving a response the sensor is transfer to the predefined gateway). For motivation see claim 19 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463